  Case 21-02651         Doc 28     Filed 04/15/21 Entered 04/15/21 11:18:52            Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                    )
 In re:                                             )   Chapter 13
                                                    )
 STEVE FANADY,                                      )   Case No. 21-02651
                                                    )
                                                    )
           Debtor.                                  )   Honorable Timothy A. Barnes
                                                    )

                                     NOTICE OF OBJECTION

          PLEASE TAKE NOTICE that Pamela Harnack (“Harnack”) objects to and respectfully

requests to be heard with respect to the Chapter 13 Plan (the “Plan”) filed by Steve Fanady,

currently noticed for hearing on April 22, 2021 at 2:30 p.m. before the Honorable Timothy A.

Barnes.

          As further set forth in the Motion to Dismiss Chapter 13 Case or, in the Alternative, Motion

for Relief from the Automatic Stay as to Non-Estate Property [Docket No. 14] and Motion for

Relief from the Automatic Stay or, in the Alternative, Motion to Enforce Travel Bar Order [Docket

No. 25] and the statements previously made in open court by counsel, Harnack requests that the

Court deny confirmation, or, at the very least, continue the hearing on the Plan until the

above-referenced motions are resolved.




                            [Remainder of Page Intentionally Left Blank]
 Case 21-02651      Doc 28   Filed 04/15/21 Entered 04/15/21 11:18:52      Desc Main
                               Document     Page 2 of 2



Dated: April 15, 2021                        Respectfully submitted,

                                             PAMELA HARNACK

                                             By:     /s/ Elizabeth B. Vandesteeg
                                             Elizabeth B. Vandesteeg, Esq.
                                             Harold D. Israel, Esq.
                                             Sean P. Williams, Esq.
                                             LEVENFELD PEARLSTEIN, LLC
                                             2 N. La Salle, Suite 1300
                                             Chicago, Illinois 60602
                                             Telephone: 312-346-8380
                                             e-mail: evandesteeg@lplegal.com
                                             e-mail: hisrael@lplegal.com
                                             e-mail: swilliams@lplegal.com




                                         2
